DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-6 in the reply filed on 27 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya et al. (JP-2002-326331-A).
     Tetsuya et al. teaches an insert molded article with a surface layer of polycarbonate with a pencil hardness of at least HB and a base layer of polycarbonate and ABS (sections 0010, 0047, 0058 and 0082).  The thickness of the article maybe up to 1.5 mm (section 0163).  The transparent layer may have a light transmission of 80%.  The colored layer may have a transmission of less than 50% (section 0162).  The instant invention claims a base layer with a lower transmission than a top surface layer that has a pencil hardness of at least HB, with the surface layer being of polycarbonate and the base layer being of polycarbonate and ABS.  It would have been obvious to select the top layer as being polycarbonate and the base layer polycarbonate and ABS from the options taught by the reference in order to have good scratch resistance as well as good impact resistance.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya et al. as applied to claims 1-4 above, and further in view of Lyford (U.S. 5,783,276).
     Tetsuya et al. teaches a transparent layer and colored layer made of polycarbonate.  Lyford teaches using a colored applique layer and a transparent layer of polycarbonate to form a bezel which may have a transparent window that comprises a hole in the colored layer under the transparent layer, and holes through both windows that allow control buttons to penetrate (col. 2, lines 20-45, col. 4, lines 35-50).  The instant invention claims a transparent surface layer and colored layer with windows and through holes through both layers.  It would have been obvious to one of ordinary skill in the art to have formed openings in the color layer of Tetsuya et al. to form windows under the transparent layer because of the teachings of Lyford.  It further would have been obvious to have formed through holes through both layers to allow for control buttons because of the teachings of Tetsuya et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783